DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/865,957 filed on May 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/10/2022 responding to the Office action mailed on 12/10/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-12 and 15-30.

Allowable Subject Matter           
Claims 1-12 and 15-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claim 1, the prior art of record Moon (US 2020/0091279) discloses most aspects of the claimed invention.  However, Moon does not disclose “a doped layer embedded in the seed layer; wherein the seed layer having the doped layer embedded therein includes: a lower tetragonal seed layer; and an upper tetragonal seed layer, wherein the doped layer is disposed between the lower tetragonal seed layer and the upper tetragonal seed layer, and wherein the doped layer has a thickness that does not separate the crystal grains of the lower tetragonal seed layer and the crystal grains of the upper tetragonal seed layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814